Citation Nr: 1340377	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for throat cancer, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision (mailed to the Veteran in November 2010) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of service connection for throat cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision issued in November 2007, the RO denied service connection for throat cancer; the Veteran failed to file a notice of disagreement or submit relevant evidence within one year and the denial became final.

2.  The evidence submitted since the November 2007 decision is not cumulative and relates to an unestablished fact necessary to substantiate the claim for service connection for throat cancer.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for throat cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board reopens the claim for service connection for throat cancer.  In light of the favorable disposition, the Board finds that further discussion as to VCAA compliance is necessary at this time.
  
New and Material Evidence

The Veteran's claim for service connection for throat cancer was initially denied by a November 2007 rating decision.  The Veteran was informed of his appellate rights but failed to submit a notice of disagreement and did not submit additional relevant evidence within one year of that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In July 2010, the Veteran submitted a statement indicating his desire to reopen 
his claim.  The RO denied this request in the October 2010 rating decision. Nevertheless, the preliminary question of whether this previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination in November 2007.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In the November 2007 rating decision, the RO denied the Veteran's claim because the evidence of record failed to establish the presence of a current disability.  The evidence added to the record since this denial includes a private doctor's note indicating the he had been treating the Veteran's laryngeal cancer since May 2007, and that the Veteran had undergone a total laryngectomy.  This note relates to an unestablished fact necessary to substantiate the Veteran's claim because it indicates the existence of a current disability.  Thus, new and material evidence has been received, and the matter is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for throat cancer is reopened, and to this extent only the appeal is granted.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration of the claim for service connection on the merits.  

Documents such as the Statement of the Case and both rating decisions reflect that the RO considered the Veteran's service treatment records (STRs).  However, the Board finds that the STRs are not currently associated with the claims file.  Steps to locate and re-associate the STRs with the claims file should be undertaken.  The Veteran's service personnel records should also be requested.  

If upon searching, the RO/AMC determines the records are unavailable, the RO must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and provide him with the opportunity to submit any additional records in his possession and any alternate sources evidence that may substantiate his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (discussing the duty to advise appellant that, even though his service records could not be found, alternate methods of supporting the claim would be considered).

Additionally, the RO/AMC should attempt to verify through official sources the chemical fire at Sheppard Air Force Base in Wichita Falls, Texas.

In the present case, medical evidence indicates that the Veteran has a current disability, laryngeal cancer, for which he sought regular treatment from Dr. Britt.  Besides the physician's handwritten note on the VA Form 4142, the claims file contains no further information regarding the nature or etiology of these conditions specific to the Veteran.  The Veteran did not respond to the February 2012 letter requesting an updated VA Form 21-4142 for Dr. Britt.  However, as remand is required for other reasons, the Veteran should be offered another opportunity to complete such form so that treatment records from Dr. Britt can be obtained.

The Board notes that the claims file includes VA treatment records showing follow-up treatment of the Veteran's laryngeal condition.  On remand, updated records should be obtained.  In addition, a VA opinion should be requested.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make all efforts to locate and re-associate the Veteran's STRs with the claims file.  If the records cannot be located, the RO/AMC should notify the appellant and inform him of alternative sources for obtaining sufficient evidence to validate his claim (e.g., buddy statements, unit history searches, etc.).  

2.  Request the Veteran's service personnel file through official sources.  If the records cannot be obtained, the Veteran should be notified of such. 

3.  Attempt to verify the occurrence of the fire at Sheppard Air Force Base through official sources.  If additional information is required from the Veteran for a search to be accomplished, such should be requested. 

4.  Ask the Veteran to provide a completed release form so that treatment records from Dr. Britt can be requested.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

5.  Obtain relevant VA treatment records dating since April 2012.  

6.  After available records requested above have been obtained, the RO/AMC should forward the Veteran's claims file to a VA otolaryngologist to obtain a medical opinion as to the likelihood that the Veteran's laryngeal cancer is related to service.  Following review of the claims file, the specialist is requested to provide an opinion as to whether it is more likely (greater than 50% probability, less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's laryngeal cancer is related to service, to include the Veteran's alleged exposure to chemicals while fighting a fire in service.  The examiner should explain the medical basis for the conclusions reached, to include the significance of the Veteran's long smoking history.

7.  After the above directives have been completed to the extent possible, the claim for service connection should be adjudicated on the merits.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


